Opinion by
Head, J.,
This is a companion appeal with the one we have just disposed of, Commonwealth v. Mervis, ante, p. 178, in which we have filed an opinion. The present defendants were convicted of the violation of an ordinance of the city of Pittsburg of the same general scope and character with the one considered in the former appeal with *186this marked difference: The later ordinance, now under consideration, contains none of the exceptions which vitiate the earlier one. As a consequence the present appellants have no other ground upon which to justify a reversal of the judgment than the general ones which in the former appeal were held to be unsound. We need not further consider them. The learned court below was therefore right in affirming the judgment of the magistrate. The assignments of error are overruled.
Judgment affirmed.